0 mA AND On F&F WW YN KF

MMO NO NO WN NHN WN NWN NO NO HF Fe HE FEF REFER Oe
on Dn On BP WD NYO KF CO UO WAIN WD A ff WY NY KF OC

 

 

fase 8:19-cv-02297-JVS-ADS Document 28 Filed 09/07/21 Page1ofi Page ID#:243

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SOUTHERN DIVISION
ELIZABETH BARAJAS, CASE NO.: 8:19-cv-2297JVS(ADSx)
Plaintiff,
ORDER
VS.
COSTCO WHOLESALE
CORPORATION and DOES 1-25,
Defendants,

 

 

The Court hereby vacates all currently set dates and dismisses this case with
prejudice.

Dated: September 07, 2021 Gwe +] | lj
q r

Gnited States pistri&: Judge, James V Selna

 

 

Case No.: 8:19-cv-2297 ORDER

 
